              Case 5:18-cv-06463-NC Document 131 Filed 08/24/20 Page 1 of 5



     W. Gordon Dobie (pro hac vice)                             Clara J. Shin (Bar No. 214809)
 1   wdobie@winston.com                                         Amy S. Heath (Bar No. 312516)
     WINSTON & STRAWN LLP                                       Udit Sood (Bar No. 308476)
 2   35 West Wacker Drive                                       Hannah M. Chartoff (Bar No. 324529)
     Chicago, IL 60601-9703                                     COVINGTON & BURLING LLP
 3   Telephone: (312) 558-5600                                  Salesforce Tower
     Facsimile: (312) 58-5700                                   415 Mission Street, Suite 5400
 4                                                              San Francisco, CA 94105
     Jeanifer E. Parsigian (SBN: 289001)                        Telephone: (415) 591-6000
 5   jparsigian@winston.com                                     Facsimile: (415) 591-6091
     Dana L. Cook-Milligan (SBN: 301340)                        E-mail: cshin@cov.com, usood@cov.com,
 6   dlcook@winston.com                                         aheath@cov.com
     WINSTON & STRAWN LLP
 7   101 California Street, 34th Floor                          John E. Hall (Bar No. 118877)
     San Francisco, CA 94111-5840                               COVINGTON & BURLING LLP
 8   Telephone: (415) 591-1000                                  One CityCenter
     Facsimile: (415) 591-1400                                  850 Tenth Street, NW
 9                                                              Washington, DC 20001-4956
     Attorneys for Plaintiff MegaFon PJSC                       Telephone: (202) 662-6000
10                                                              Facsimile: (202) 662-6291
                                                                E-mail: jhall@cov.com
11
                                                                Kurt G. Calia (Bar No. 214300)
12                                                              Kathryn E. Cahoy (Bar No. 298777)
                                                                COVINGTON & BURLING LLP
13                                                              3000 El Camino Real
                                                                5 Palo Alto Square, 10th Floor
14                                                              Palo Alto, CA 94306-2112
                                                                Telephone: (650) 632-4700
15                                                              Facsimile: (650) 632-4717
                                                                E-mail: kcalia@cov.com, kcahoy@cov.com
16
                                                                Counsel for Defendant
17                                                              Hewlett Packard Enterprise Co.
18
                                     UNITED STATES DISTRICT COURT
19
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
20
                                              SAN JOSE DIVISION
21

22
      MEGAFON PJSC, a Russian corporation,
                                                                  Civil Case No.: 5:18-cv-06463-NC
23
             Plaintiff,
24
                                                                  JOINT STIPULATION AND] ORDER OF
             v.
25                                                                DISMISSAL OF PROCEEDINGS WITH
                                                                  PREJUDICE
      HEWLETT PACKARD ENTERPRISE
26
      COMPANY, a Delaware corporation,
27
             Defendant.
28


                    JOINT STIPULATION AND ORDER OF DISMISSAL OF PROCEEDINGS WITH PREJUDICE CASE NO.:
                                                     5:18-cv-06463-NC
              Case 5:18-cv-06463-NC Document 131 Filed 08/24/20 Page 2 of 5



 1           Plaintiff MegaFon PJSC and Defendant Hewlett Packard Enterprise Co. (collectively, the
 2   “Parties”), by and through undersigned counsel, being all parties who have appeared in the above-
 3   captioned action, stipulate and agree to dismiss with prejudice the entire action and all claims being
 4   asserted against Defendant Hewlett Packard Enterprise Co. in the above-captioned action pursuant to Rule
 5   41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Each side shall bear its own costs and attorneys’
 6   fees.
 7
      Dated: August 24, 2020                          WINSTON & STRAWN LLP
 8
                                                      /s/ W. Gordon Dobie
 9                                                    W. Gordon Dobie (pro hac vice)
                                                      wdobie@winston.com
10                                                    WINSTON & STRAWN LLP
                                                      35 West Wacker Drive
11                                                    Chicago, IL 60601-9703
                                                      Telephone: (312) 558-5600
12
                                                      Facsimile: (312) 558-5700
13
                                                      Jeanifer Parsigian (SBN: 289001)
14                                                    jparsigian@winston.com
                                                      Dana L. Cook-Milligan (SBN:301340)
15                                                    dlcook@winston.com
                                                      WINSTON & STRAWN LLP
16
                                                      101 California Street, 34th Floor
17                                                    San Francisco, CA 94111-5840
                                                      Telephone: (415) 591-1000
18                                                    Facsimile: (415) 591-1400
19                                                    Attorneys for Plaintiff
20                                                    MEGAFON PJSC

21
      Dated: August 24, 2020                          COVINGTON & BURLING LLP
22                                                    /s/ John E. Hall
                                                      Clara J. Shin (Bar No. 214809)
23                                                    Amy S. Heath (Bar No. 312516)
                                                      Udit Sood (Bar No. 308476)
24                                                    Hannah M. Chartoff (Bar No. 324529)
                                                      COVINGTON & BURLING LLP
25                                                    Salesforce Tower
                                                      415 Mission Street, Suite 5400
26                                                    San Francisco, CA 94105
                                                      Telephone: (415) 591-6000
27                                                    Facsimile: (415) 591-6091
                                                      E-mail: cshin@cov.com, usood@cov.com,
28                                                    aheath@cov.com

                                                           2
                    JOINT STIPULATION AND ORDER OF DISMISSAL OF PROCEEDINGS WITH PREJUDICE CASE NO.:
                                                     5:18-cv-06463-NC
     Case 5:18-cv-06463-NC Document 131 Filed 08/24/20 Page 3 of 5



 1
                                           John E. Hall (Bar No. 118877)
 2                                         COVINGTON & BURLING LLP
                                           One CityCenter
 3                                         850 Tenth Street, NW
                                           Washington, DC 20001-4956
 4                                         Telephone: (202) 662-6000
                                           Facsimile: (202) 662-6291
 5                                         E-mail: jhall@cov.com
 6                                         Kurt G. Calia (Bar No. 214300)
                                           Kathryn E. Cahoy (Bar No. 298777)
 7                                         COVINGTON & BURLING LLP
                                           3000 El Camino Real
 8                                         5 Palo Alto Square, 10th Floor
                                           Palo Alto, CA 94306-2112
 9                                         Telephone: (650) 632-4700
                                           Facsimile: (650) 632-4717
10                                         E-mail: kcalia@cov.com, kcahoy@cov.com
11                                         Counsel for Defendant
                                           Hewlett Packard Enterprise Co.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
        JOINT STIPULATION AND [ ORDER OF DISMISSAL OF PROCEEDINGS WITH PREJUDICE CASE NO.:
                                          5:18-cv-06463-NC
              Case 5:18-cv-06463-NC Document 131 Filed 08/24/20 Page 4 of 5



 1                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2          Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence in the
 3   filing of this document has been obtained from the signatories above.
 4                                                   By: /s/ W. Gordon Dobie
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           4
                    JOINT STIPULATION AND ORDER OF DISMISSAL OF PROCEEDINGS WITH PREJUDICE CASE NO.:
                                                     5:18-cv-06463-NC
               Case 5:18-cv-06463-NC Document 131 Filed 08/24/20 Page 5 of 5



 1                                                         ORDER
 2          Pursuant to the Stipulation of all parties who have appeared in the action and good cause appearing,
 3   the Court ORDERS the following:
 4          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, this action and all claims
 5   asserted in the above-captioned action by Plaintiff MegaFon PJSC against Defendant Hewlett Packard
 6   Enterprise Company are DISMISSED WITH PREJUDICE. Each party shall bear its own costs and
 7   attorneys’ fees.
 8          The Clerk of the Court is directed to close the case.
 9          IT IS SO ORDERED.
10                                                                               S DISTRICT
                                                                              ATE           C
                                                                             T
11             August 24, 2020
     Dated: ______________




                                                                                                          O
                                                                        S




                                                                                                           U
                                                                       ED




                                                                                                            RT
                                                           The Honorable Nathanael D A. Cousins
12                                                                 UNIT           TE
                                                                          GRAN Judge
                                                           United States Magistrate




                                                                                                                R NIA
13
                                                                                                      Cousins
                                                                   NO



14                                                                                    th   anael M.
                                                                             Judge Na




                                                                                                                FO
                                                                    RT




                                                                                                            LI
15                                                                          ER
                                                                       H




                                                                                                          A
                                                                                 N                         C
                                                                                                   F
                                                                                     D IS T IC T O
16                                                                                         R

17

18

19

20

21

22

23

24

25

26

27

28

                                                               5
                        JOINT STIPULATION AND ORDER OF DISMISSAL OF PROCEEDINGS WITH PREJUDICE CASE NO.:
                                                         5:18-cv-06463-NC
